211 F.2d 580
A. G. FLEISCHMAN, M.D. (Intervener), Appellant,v.UNITED STATES of America, ex rel. Frank M. HALPIN, Directorof Internal Revenue for the Bureau of Internal Revenue.
No. 14957.
United States Court of Appeals Eighth Circuit.
March 5, 1954.

Appeal from the United States District Court, Southern District of Iowa.
Comfort & Comfort, Des Moines, Iowa, for appellant.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Frederic G. Rita, Sp. Asst. to Atty. Gen., Harry Marselli, Sp. Asst. to Atty. Gen., and Roy L. Stephenson, U.S. Atty., Des Moines, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, on petition of appellant.